Citation Nr: 1401246	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral hearing loss disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

 
FINDINGS OF FACT

1.  In a February 2004 decision, the RO denied service connection for tinnitus and a bilateral hearing loss disability because the evidence did not show that the disabilities were incurred in or caused by military service.  The Veteran was notified of the decision and of his appellate rights but he did not appeal.  That decision is now final.

2.  The new evidence since the RO's decision in February 2004 relates to an unestablished fact necessary to substantiate the both claims.

3.  The evidence is in relative equipoise as to whether a bilateral hearing loss disability and tinnitus are related to service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing loss disability is reopened; the criteria for service connection for a bilateral hearing loss disability have been met.  38 C.F.R. §§ 3.156, 3.303 (2013).

2.  The claim of service connection for tinnitus is reopened; the criteria for service connection for tinnitus have been met.  38 C.F.R. §§ 3.156, 3.303 (2013).


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen claims for service connection for tinnitus and a bilateral hearing loss disability.

In a decision of February 2004, the RO denied the claims of service connection because the evidence did not show that the disabilities were incurred in or caused by military service.  The Veteran was notified of the decision and of his appellate rights.  He did not appeal.  The decision became final.

In September 2010, the RO received the Veteran's current application to reopen the claims.

The reopening of a claim of service connection that has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 C.F.R. § 3.156.

In a rating decision in February 2011, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the February 2004 rating decision.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

The new evidence presented since February 2004 includes an August 2011 medical opinion that links the Veteran's tinnitus and hearing loss disability to noise exposure in service.  

As the lack of evidence linking the claimed disabilities to service was the basis for the previous denial of the claims, this evidence is new and material under 38 C.F.R. § 3.156.

Reopening  the claims of service connection for tinnitus and a bilateral hearing loss is warranted.

Hearing Loss

The Veteran seeks service connection for a bilateral hearing loss disability, which he believes was caused by noise exposure in service.

Generally, to prevail on a claim of service connection, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During service, the Veteran served as a boiler technician in a naval destroyer.  This assignment exposed the Veteran to excessive noise.

On separation from service, the Veteran did not undergo audiological testing.

After service, the Veteran worked as a desk clerk.

On VA audiological examination in October 2003, the Veteran reported that hearing loss began sometime around 1980, but that the exact onset is difficult to pinpoint.  Bilateral moderate/moderately severe low to mid frequency hearing loss was diagnosed.

The VA examiner opined that it is less likely than not that the current hearing loss is related to service.  The rationale was that there is no record of hearing loss in service, the Veteran had difficulty determining when his hearing loss began, and the hearing loss itself is not typical of noise induced hearing loss.

An August 2011 letter from the Veteran's private audiologist shows that the Veteran gave a history of hearing loss since service.

The audiologist opined that it is more likely than not that the current hearing loss is related to noise exposure in service.  The rationale was that, while the October 2003 audiogram did not show hearing loss typical of noise induced hearing loss, medical literature shows that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  

The Veteran was afforded a VA audiological examination in August 2012.  He reported hearing loss since service.

The VA examiner opined that it is less likely than not that the current hearing loss is related to service.  The rationale was that there is no record of hearing loss in service and the Veteran's hearing loss itself is not typical of noise induced hearing loss.  The VA examiner also questions the credibility of the Veteran's account of when hearing loss began.  He points out that the Veteran reported that hearing loss began around 1980 during the October 2003 VA examination but he reported hearing loss since service during his two most recent audiological examinations.  

The Veteran is competent to report hearing loss since service.

His reports that hearing loss began around 1980 and that he experienced hearing loss since service are consistent with the fact that he separated from service in late 1977.  The Veteran's credibility is not at issue simply because he could not pinpoint the onset of his hearing loss.

The medical evidence with respect to the association between the Veteran's bilateral hearing loss and his active service is, at worst, in equipoise.  

Service connection for a bilateral hearing loss disability is warranted.

Tinnitus

The Veteran also seeks service connection for tinnitus, which he believes was caused by noise exposure as boiler technician in service.

On VA examination in October 2003, the Veteran gave a history of bilateral humming that began around 1980.

The VA examiner opined that it is less likely than not that tinnitus is related to service.  The rationale was that there is no record of tinnitus in service and the Veteran reported that tinnitus began after service.

The Veteran's private audiologist opined that it is more likely than not that tinnitus is related to noise exposure in service.  The rationale was that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss, which, in this case, is likely noise exposure in service.  The audiologist cites two medical treatises that support this rationale.

In August 2012, a VA examiner opined that it is less likely than not that the tinnitus is related to service.   The rationale was that the Veteran's account of tinnitus since service is inconsistent with his previous account of tinnitus beginning around 1980.

The Veteran is competent to report hearing loss since service.

As he was separated from service in late 1977, his reports that hearing loss began around 1980 and that he experienced  hearing loss since service are both credible.

The medical evidence with respect to the association between the Veteran's tinnitus and his active service is, at worst, in equipoise.  

Service connection for tinnitus is warranted.


ORDER

1.  The claim of service connection for a bilateral hearing loss disability is reopened; the reopened claim of service connection for a bilateral hearing loss disability is granted.

2.  The claim of service connection for tinnitus is reopened; the reopened claim of service connection for tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


